Exhibit 10.1
 
American Apparel®
 

 
Crafted With Pride
in the USA 
 
American Apparel, Inc.
HQ/Factory
747 Warehouse St.
Los Angeles, CA 90021
Phone (213) 488-0226
Fax (213) 488-0334 
  www.americanapparel.net

 


 
SEPARATION AGREEMENT AND MUTUAL RELEASE OF CLAIMS


This Separation Agreement and Release (“Agreement”) is entered into by and
between American Apparel, Inc. (“Parent”), American Apparel (USA), LLC, American
Apparel Retail, Inc. and/or its subsidiaries and affiliates wherever situated
worldwide (collectively “American Apparel” or “Company”), on the one hand, and
THOMAS M. CASEY (“Executive”), on the other hand (collectively “the Parties”).


1.         SEPARATION FROM AMERICAN APPAREL


The Parties’ employment relationship shall terminate effective November 18, 2011
(hereinafter, the “Separation Date”).  By executing this Agreement, Executive
hereby resigns, effective as of the Separation Date, from (i) his position as
Acting President of Parent, and (ii) all positions as a director, officer,
employee or otherwise, and any positions on the board of directors, other
governing body or any committee thereof, of the Company or any subsidiary or
affiliated entity of Company.  Executive agrees he shall execute any and all
other documents necessary to effect such resignations.


2.         PAYMENTS; CONSIDERATION


In consideration of the terms, representations, promises, waivers and releases
contained in this Agreement, and in accordance with (and in full satisfaction
of) Section 7(b) of the Employment Agreement executed October 1, 2010, by Parent
and Executive (the “Employment Agreement”), the Company will provide Executive
with the following payments and benefits, conditioned upon Executive’s executing
and not revoking this Agreement within the time period contemplated by Paragraph
4 hereof and returning it to the Company:


a.           Accrued Salary.  Any unpaid base salary provided for in Section
3(a) of the Employment Agreement, accrued up to and including the Separation
Date;


b.           Severance Payment. Continued payment of Executive’s annual base
salary  provided for in Section 3(a) of the Employment Agreement at the rate of
$400,000 per annum, payable in equal installments over the course of the
twelve-month period immediately following the Separation Date in accordance with
Company’s usual payment practices;


c.           Unreimbursed Expenses.  Payment for any unreimbursed business
expenses, including travel, up to and including the Separation Date to which
Executive is entitled to reimbursement under Section 6(a) of the Employment
Agreement;



 
 
 

--------------------------------------------------------------------------------

 

d.           Treatment of Equity Awards.   All equity awards previously granted
to Executive by the Company shall be exercisable as provided in the applicable
award agreement for a termination without Cause (as defined in the Employment
Agreement); and


e.           Benefits Continuation.  Executive (and those eligible dependents
who were participants in the applicable plans as of the Separation Date) shall
be entitled to continued participation in the medical, dental and insurance
plans and arrangements described in Section 5 of the Employment Agreement, on
the same terms and conditions as are in effect immediately prior to the
Separation Date, until the earlier to occur of (i) the last day of twelve-month
period immediately following the Separation Date and (ii) such time as Executive
is entitled to comparable benefits provided by a subsequent employer.  The
Company shall have no obligation to continue to maintain during the twelve-month
period immediately following the Separation Date any plan or program solely as a
result of the provisions of this Agreement.  If, during the twelve-month period
immediately following the Separation Date, (x) Executive is precluded from
participating in a plan or program by its terms or applicable law, (y)
Executive’s participation in a plan or program would cause the Company to be
subject to an excise tax or (z) Company for any reason ceases to maintain such
plan or program, Company shall provide Executive with compensation or benefits
the aggregate value of which, in the reasonable judgment of Company, is no less
than the aggregate value of the compensation or benefits that Executive would
have received under such plan or program had he been eligible to participate
therein or had such plan or program continued to be maintained by Company.
 
For the avoidance of doubt, the date of termination for purposes of Section 7(b)
of the Employment Agreement shall be the Separation Date.


3.           ACKNOWLEDGEMENT OF NO PENDING CLAIMS


OTHER THAN FOR PAYMENTS AND BENEFITS DUE TO EXECUTIVE HEREUNDER FROM COMPANY,
Company and Executive both acknowledge that they do not have any pending claims
of any nature whatsoever against the other.  Accordingly, Executive hereby
acknowledges that he has no pending claims against Company or any Company Agent
(as defined below), including, but not limited to, any claims for any wages
(including any claim(s) for overtime pay), wrongful termination, constructive
discharge, harassment or discrimination based on sex, gender, age, race,
national origin, disability, or any other characteristic protected by federal,
state, or any other applicable law, or any claims that may be brought under the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act of 1990,  the Family and Medical Leave Act, the
California Family Rights Act, or the California Fair Employment and Housing Act,
or any other claim not specifically named or mentioned herein.  Accordingly,
Company hereby acknowledges that it has no pending claims against Executive,
including, but not limited to, any claims relating to Executive’s employment or
engagement by the Company for any reason whatsoever, past, present or future,
known or unknown.  As used herein, “Company Agent” means any of Company’s parent
corporations, successor entities, present and/or former subsidiaries, divisions,
and affiliated entities, and any of

 
 

--------------------------------------------------------------------------------

 

their present and/or former directors, officers, employees, attorneys, agents
and representatives (but only in their official capacities with the Company and
not in any personal capacity).


THE PARTIES UNEQUIVOCALLY CERTIFY THAT THEY HAVE NO PENDING CLAIMS AGAINST THE
OTHER WHATSOEVER, AND THIS AGREEMENT SERVES AS FURTHER PROOF THAT:


a.         EXECUTIVE HARBORS NO PAST, PRESENT OR FUTURE CLAIMS OF ANY NATURE
WHATSOEVER INCLUDING THOSE NAMED ABOVE AGAINST COMPANY; AND


b.         COMPANY HARBORS NO PAST, PRESENT OR FUTURE CLAIMS OF ANY NATURE
WHATSOEVER INCLUDING THOSE NAMED ABOVE AGAINST EXECUTIVE.


4.         FULL MUTUAL RELEASE


In exchange for the payments and other consideration provided in Paragraph 2 of
this Agreement, Executive, on behalf of himself, his heirs, executors, and
assigns (which for purposes of this Paragraph 4 shall be referred to
collectively as “Executive”) and Company on behalf of itself, and its
affiliates, subsidiaries, assigns, administrators, officers and directors hereby
settle and release and forever discharge each other from any and all claims,
actions, causes of action, charges, and complaints of any nature whatsoever
past, present and future, known or unknown  (collectively, “Claims”).  Subject
to Company complying with the terms hereof as to consideration due to Executive
by Company, Executive hereby settles and releases and forever discharges Company
and Company Agents from any and all Claims which Executive has, or claims to
have, against Company and/or Company Agents, whether known or unknown, because
of any alleged conduct, acts, or omissions, or any transaction whatsoever from
the beginning of time to the date of the execution of this Agreement.


It is intended that the Claims Executive is settling and releasing through this
Agreement include, but are not limited to, Claims of wages (including any
Claim(s) for vacation or overtime pay), discrimination or harassment on account
of race, color, religion, gender, sex, sexual orientation, sexual identity, age,
citizenship, national origin, mental or physical disability, medical condition,
genetic characteristic, marital status, participation in a registered domestic
partnership, pregnancy, veteran status, or any other discrimination or
harassment prohibited by any federal, state or local law, ordinance, regulation
or order (including, but not limited to, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Civil Rights Act of 1866, the
Civil Rights Act of 1991, the Equal Pay Act, the Age Discrimination in
Employment Act, (“ADEA”), the Older Workers Benefit Protection Act, and the
California Fair Employment and Housing Act), for wages, vacation pay, benefits,
penalties, breach of contract, wrongful termination of employment, breach of the
covenant of good faith and fair dealing, any statutory or non-statutory tort or
contractual Claim, Claims that may be brought under California law,

 
 

--------------------------------------------------------------------------------

 

including the California Fair Employment and Housing Act, and any Claim of a
violation of any applicable federal, state, municipal, local statute or
ordinance, and all similar state laws relating to wages, benefits, or harassment
or discrimination in employment, and further including any regulation of an
administrative agency or government authority, relating to wages, benefits,
discrimination or harassment in employment, or any other Claim not named or
mentioned herein.


Executive understands and agrees that he is waiving his rights under the ADEA
and thus he:
(a) has been informed and understands and agrees that he has twenty-one (21)
calendar days after receipt of this Agreement to consider whether to sign it;
(b) as been informed and understands and agrees that he may revoke this
Agreement at any time during the seven (7) calendar days after it is signed and
returned to the Company, in which case none of the provisions of this Agreement
will have any effect.  Executive acknowledges and agrees that if he wishes to
revoke this Agreement, he must do so in writing, and that such revocation must
be signed by Executive and received by the Company no later than the seventh
(7th) day after Executive has signed the Agreement.  Executive acknowledges and
agrees that, in the event Executive revokes the Agreement, he shall have no
right to receive any of the consideration payable under Paragraph 2 herein; and
(c) understands and agrees that he has been advised in this writing to consult
with an attorney of his choice concerning the legal consequences of this
Agreement and Executive hereby acknowledges that prior to signing this Agreement
he had the opportunity to consult with an attorney of his choosing regarding the
effect of each and every provision of this document.


Executive understands that nothing in this Agreement shall be construed to
prohibit him from filing a charge with, or participating in any investigation or
proceeding conducted by, the EEOC, National Labor Relations Board, and/or any
federal, state or local agency.  Notwithstanding the foregoing, Executive hereby
waives any and all rights to recover monetary damages in any charge, complaint,
or lawsuit filed by him or by anyone else on his behalf based on events
occurring prior to the date of this Agreement.  Executive further understands
that this Agreement does not release: (1) any Claim for vested benefits under
any ERISA plan; (2) any claim that this Agreement has been breached; (3) any
Claim that cannot be released by private agreement, including, but not limited
to, Claims for benefits for occupational injury or illness under California
workers' compensation law or Claims for unemployment insurance benefits; or (4)
any rights to indemnification or coverage under directors and officers liability
insurance policies Executive may have under Section 17 of the Employment
Agreement, Company’s certificate of incorporation, bylaws, or any
indemnification agreement entered into between Executive and Company and any
rights Executive may have under any applicable directors and officers insurance
policies maintained by Company.  Further, Executive understands that nothing
herein prohibits him from bringing Claims against Company based on events that
occur after the date of this Agreement.


It is understood and agreed that all rights under California Civil Code Section
1542, or any other applicable state law which contain similar provisions to
California Civil Code Section 1542, are hereby expressly waived by Executive and
Company. This Section provides that:



 
 

--------------------------------------------------------------------------------

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.


BOTH PARTIES UNEQUIVOCALLY CERTIFY THAT THEY COMPLETELY RELEASE EITHER PARTY OF
ANY AND ALL PENDING CLAIMS AGAINST EITHER PARTY FOREVER AND THIS AGREEMENT
SERVES AS FURTHER PROOF THAT NEITHER COMPANY NOR EXECUTIVE HARBOR PAST, PRESENT
OR FUTURE CLAIMS OF ANY NATURE WHATSOEVER INCLUDING THOSE NAMED ABOVE EXCEPT
WITH RESPECT TO CLAIMS EXECUTIVE IS NOT RELEASING HEREIN.


5.         MUTUAL NON-ADMISSION OF LIABILITY


Both Parties understand that this Agreement and the consideration provided
hereunder shall not, at any time, for any purpose, be construed as an admission
by the Parties or their agents of any liability, obligation or responsibility to
the other Party, and that the Parties and their agents deny any liability,
obligation or responsibility to the other.


6.         CONTINUING OBLIGATIONS


Executive acknowledges his continuing obligations under Section 9 of the
Employment Agreement with respect to confidentiality of information, proprietary
rights and intellectual property of Company and its subsidiaries and
affiliates.  Executive represents and warrants that he will continue to abide
fully by the terms of Section 9 of the Employment Agreement following the
termination of his employment with Company.  Company acknowledges that except as
expressly set forth in the Employment Agreement, this Agreement, the Company’s
2007 Performance Equity Plan or the Company’s 2011 Omnibus Stock Incentive Plan,
there are no other restrictions on Executive’s activities following the
Separation Date.
 
7.         MUTUAL NON-DISPARAGEMENT


Both Company and Executive hereby agree not to, in any medium (whether in
writing or orally) to any person or entity at any time issue, circulate, publish
or utter any false, defamatory, disparaging, maligning or criticizing
statements, remarks or rumors about, or any statements, remarks or rumors
reflecting adversely or unfavorably on either party, or Company’s products,
services, finances, financial conditions, capabilities or any other aspect of
the business of the Company, in each case, whether respect to its past or
present activities.  As such, Company and Executive shall not make any negative
or disparaging statements about either Party, or Executive’s employment with, or
separation from employment with Company, or do anything that damages Company or
Executive’s or any of its and/or their services, reputation, financial status,
or business relationships.  Furthermore, Executive agrees that he will not make,
directly or

 
 

--------------------------------------------------------------------------------

 

indirectly, any defamatory or disparaging oral or written statements regarding
the Company or its affiliates, owners, officers, stockholders, directors,
agents, or employees, whether to any current or prospective donor, customer, or
vendor of the Company, the press or any other media, any other business entity
or third party, or any current employee of the Company. Similarly, Company
agrees that it will not make, directly or indirectly, any defamatory or
disparaging oral or written statements regarding the Executive, to any person
whatsoever.  This Paragraph 7 shall not restrict American Apparel’s ability to
make any truthful statements as may be required by law or regulation, including
in American Apparel’s public filings with the U.S. Securities and Exchange
Commission and any other filings or communications under the securities laws or
the rules and regulations of the NYSE Amex (or any other securities exchange) or
the Financial Industry Regulatory Authority, Inc.


8.         ARBITRATION


Executive and Company hereby agree that any claim or dispute between Executive
and Company and/or any of Company’s parent corporations, successor entities,
present and/or former subsidiaries, divisions, and affiliated entities, as well
as any Company Agents arising out of or related to this Agreement or otherwise
relating in any way to Executive’s employment with, or termination from,
American Apparel shall be determined exclusively by binding arbitration in
accordance with the provisions set forth in Section 14 of the Employment
Agreement.


Company and Executive hereby agree that any arbitration proceedings initiated
hereunder shall be kept in the strictest of confidence, meaning that Company and
Executive hereby agree not to file any lawsuit in contravention of this
Paragraph 8, or otherwise disclose or cause to be disclosed to the media the
dispute(s) to be arbitrated hereunder, or any of the underlying facts and
circumstances relating to such dispute(s).  All pleadings, discovery, recorded
proceedings, deposition transcripts and videos, declarations, hearing
transcripts, and all other documents submitted and/or generated during
arbitration (“Arbitration Documents”) shall be kept strictly confidential and
shall not, under any circumstances, be disclosed to the media.


Executive and Company further agree not to disparage each other in public or
online on blogs or any other similar media concerning their dispute. Executive
and Company further agree not to speak with reporters or anyone from the media,
or make any public statements, regarding any dispute that may arise between
them.


Executive and Company acknowledge that their breach of this Paragraph 8 shall
constitute a material breach of this Agreement which shall cause the
non-breaching party irreparable harm.  As such, the Parties agree that in the
event of any breach of this paragraph, the non-breaching party shall have the
right to immediately seek, in addition to all other remedies, a temporary and
permanent restraining order for the enforcement of this paragraph.


9.         MISCELLANEOUS



 
 

--------------------------------------------------------------------------------

 

No employee or other representative of Company can modify this Agreement in any
manner nor enter into any other Agreement that is contrary to this Agreement
unless it is in writing and signed by Company’s Chief Executive Officer and/or
its General Counsel.  If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction or an arbitrator to be
invalid, void, or unenforceable, the remaining terms and provisions of this
Agreement will remain in full force and effect and shall in no way be affected,
impaired, or invalidated.


10.       RETURN OF PROPERTY.


Executive hereby represents and warrants that, as of the Separation Date, he has
returned to Company or destroyed, and has not retained in any form (whether
electronic, hardcopy or otherwise), all files, data, records, documents,
property, materials, credit cards, keys, automobiles and equipment of or related
to or provided by or on behalf of American Apparel and all other files,
documents, property or materials that Executive received in his capacity as an
officer of American Apparel, in each case including all e-mails, electronic
documents, copies, extracts or other reproductions (whatever the form or storage
medium).  Executive acknowledges and agrees that a breach of this paragraph
shall constitute a material breach of this Agreement which shall cause Company
irreparable harm.  Executive further acknowledges and agrees that in the event
of a breach of this paragraph, Company shall have the right to immediately seek
legal and equitable remedies thereto, in addition to all other remedies Company
may seek a temporary and permanent restraining order for the enforcement of this
paragraph.


11.       SURVIVAL CLAUSE AND REMEDIES


All terms and conditions of this Agreement shall survive the Separation
Date.  If Executive should die while any payment, benefit or entitlement is due
to him pursuant to this Agreement, such payment, benefit or entitlement shall be
paid or provided to his designated beneficiary (or, if there is no designated
beneficiary, his estate).  Executive shall have no duty of mitigation with
respect to amounts payable to him under this Agreement or other benefits to
which he is entitled pursuant hereto.  In addition, Company’s obligation to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be subject to set-off, counterclaim or recoupment of amounts owed by
Executive to Company or its affiliates.



 
 

--------------------------------------------------------------------------------

 

12.       MISCELLANEOUS


a.           Sections 22 and 23 of the Employment Agreement are incorporated in
full into this Agreement, provided that any reference to “the Agreement” or
“this Agreement” in such paragraphs shall be deemed to be a reference to this
Agreement.  In addition, Company and Executive agree to cooperate in rebutting
any presumption that Executive’s termination was in connection with a change in
control.


b.           In the event there is a conflict between any provision of this
Agreement and any other agreement, plan, policy or program of Company, the
provisions of this Agreement shall control.


c.           This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto, any successors or assigns of Company and Executive’s heirs
and the personal representative of Executive’s estate.


d.           Company will pay Executive’s legal fees incurred in connection with
executing this Agreement, not to exceed $5,000 in the aggregate.
 
13.       WAIVER AND ACKNOWLEDGMENT BY EXECUTIVE


I HAVE READ AND UNDERSTAND THIS AGREEMENT AND BY SIGNING BELOW, HEREBY AGREE TO
THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT.  I CERTIFY BY MY SIGNATURE
THAT I COMPLETELY UNDERSTAND AND AGREE TO THE FOREGOING TERMS AND CONDITIONS IN
THEIR ENTIRETY AS SET FORTH HERETO.


I FURTHER CERTIFY BY MY SIGNATURE BELOW THAT I HAVE BEEN AFFORDED A REASONABLE
TIME TO READ AND UNDERSTAND EVERYTHING CONTAINED IN THIS AGREEMENT AND THAT I
UNEQUIVOCALLY AGREE TO ALL OF THE TERMS AND CONDITIONS IN THIS AGREEMENT AS SET
FORTH HERETO AFTER BEING GIVEN A REASONABLE TIME TO READ AND UNDERSTAND THIS
AGREEMENT.


I HEREBY CERTIFY BY MY SIGNATURE THAT I WAS GIVEN A FULL AND FAIR OPPORTUNITY
AND A REASONABLE TIME TO CONSULT MY OWN ATTORNEY WITH RESPECT TO THIS AGREEMENT
BEFORE SIGNING IT.


I HEREBY ACKNOWLEDGE THAT I AM SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY
AND HAVE NOT BEEN PRESSURED OR COERCED IN ANY WAY INTO SIGNING IT.



 
 

--------------------------------------------------------------------------------

 

I FURTHER ACKNOWLEDGE THAT:


(A)         I HAVE BEEN ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT, AND HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF MY CHOOSING;


(B)         I HAVE RELIED SOLELY ON MY OWN JUDGMENT AND/OR THAT OF MY ATTORNEY
REGARDING THE CONSIDERATION FOR, AND THE TERMS OF THIS AGREEMENT;


(C)         THE CONSIDERATION I WILL RECEIVE FOR SIGNING THIS AGREEMENT IS IN
ADDITION TO ANYTHING TO WHICH I AM OTHERWISE ENTITLED;


(D)         I HAVE READ THIS AGREEMENT AND I UNDERSTAND THIS AGREEMENT AND
FURTHER UNDERSTAND THAT, EXCEPT AS OTHERWISE PROVIDED HEREIN,  IT INCLUDES A
GENERAL RELEASE OF ANY AND ALL KNOWN AND UNKNOWN CLAIMS WHICH I MAY HAVE AGAINST
THE COMPANY AND ITS AGENTS THROUGH THE EFFECTIVE DATE OF THE AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, CLAIMS FOR AGE DISCRIMINATION UNDER THE ADEA;


(E)         NO STATEMENTS OR CONDUCT BY THE COMPANY OR ANY OTHER PARTY HAVE IN
ANY WAY COERCED OR UNDULY INFLUENCED ME TO EXECUTE THIS AGREEMENT; AND


(F)         I UNDERSTAND THAT THIS AGREEMENT IS LEGALLY BINDING AND BY SIGNING
IT GIVE UP CERTAIN RIGHTS, INCLUDING MY RIGHT TO PURSUE THE CLAIMS RELEASED IN
THIS AGREEMENT.




[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 

 
AGREED AND ACCEPTED




/s/ Thomas M. Casey
 
Date:
November 17, 2011
THOMAS M. CASEY
                             
ADDRESS
                             
CITY, STATE, ZIP
                     
(              )
     
PERSONAL, NON-COMPANY TELEPHONE NUMBER
                             
AMERICAN APPAREL, INC.,
     
AMERICAN APPAREL (USA), LLC,
     
AMERICAN APPAREL RETAIL, INC.
     
and their subsidiaries and affiliates.
                             
By: 
/s/ Glenn A Weinman
 
Date: 
November 18, 2011
 
GLENN A. WEINMAN
       
SENIOR V.P., GENERAL COUNSEL & SECRETARY



 